            Case 2:19-cv-00020-JCM-VCF Document 47 Filed 07/23/19 Page 1 of 31



 1   David H. Krieger, Esq.
     Nevada Bar No. 9086
 2
     HAINES & KRIEGER, LLC
 3   8985 S. Eastern Ave., Suite 350
     Las Vegas, NV 89123
 4   Phone: (702) 880-5554
     Fax: (702) 385-5518
 5
     Email: dkrieger@hainesandkrieger.com
 6
     Matthew I. Knepper, Esq.
 7   Nevada Bar No. 12796
     Miles N. Clark, Esq.
 8
     Nevada Bar No. 13848
 9   KNEPPER & CLARK LLC
     5510 So. Fort Apache Rd, Suite 30
10   Las Vegas, NV 89148
     Phone: (702) 856-7430
11
     Fax: (702) 447-8048
12   Email: matthew.knepper@knepperclark.com
     Email: miles.clark@knepperclark.com
13
     Attorneys for Plaintiff
14

15                                 UNITED STATES DISTRICT COURT

16                                          DISTRICT OF NEVADA
17
                                                     :
18    MARIO DIAZ,                                    :
                                                     :   Civil Action No.: 2:19-cv-00020-JCM-
19                             Plaintiff,            :   VCF
              v.                                     :
20
                                                     :
21    EXPERIAN INFORMATION SOLUTIONS,                :   SECOND AMENDED COMPLAINT
      INC.; and TRANS UNION LLC,                     :   FOR DAMAGES 1
22                                                   :
                               Defendants.           :   JURY TRIAL DEMANDED
23
                                                     :
24                                                   :
                                                     :
25                                                   :
26

27

28    1
          See ECF No. 46.
     SECOND AMENDED COMPLAINT FOR DAMAGESJURY TRIAL DEMANDED - 1
              Case 2:19-cv-00020-JCM-VCF Document 47 Filed 07/23/19 Page 2 of 31



 1                                      JURISDICTION AND VENUE
 2   1.        This Court has federal question jurisdiction because this case arises out of violation of
 3             federal law. 15 U.S.C. §1681 et seq.; 28 U.S.C. §1331; Smith v. Community Lending, Inc.,
 4
               773 F.Supp.2d 941, 946 (D. Nev. 2011). The Court has supplemental jurisdiction over
 5
               Plaintiff’s Nevada state law claims. See 28 U.S.C. § 1367.
 6

 7
     2.        This action arises from violations of the Fair Credit Reporting Act, 15 U.S.C. §§ 1681–

 8             1681x (“FCRA”), and the Nevada Revised Statutes, particularly NRS 598C. 2
 9   3.        Venue is proper in the United States District Court for the District of Nevada pursuant to
10
               28 U.S.C. § 1391(b) because Plaintiff is a resident of Clark County, the State of Nevada
11
               and because Defendants are subject to personal jurisdiction in the County of Clark, State
12

13
               of Nevada as they conduct business there. Venue is also proper because, the conduct giving

14             rise to this action occurred in Nevada. 28 U.S.C. § 1391(b)(2). Further, Experian has a
15             registered agent of service in Nevada and is listed with the Nevada Secretary of State as a
16
               foreign limited liability company doing business in Nevada.
17
                                                    PARTIES
18

19
     4.        Plaintiff Mario Diaz (“Plaintiff”) is a natural person residing in the County of Clark, State

20             of Nevada. In addition, Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §
21             1681a(c). Plaintiff is also a “consumer” as that term is defined by NRS 598C.040.
22
     5.        Defendant Experian Information Solutions, Inc. (“Experian”) regularly assembles and/or
23
               evaluates consumer credit information for the purpose of furnishing consumer reports to
24

25

26

27
          2
       No controlling authority from the Ninth Circuit or the Nevada Supreme Court has interpreted
28   NRS 598C as requiring an inaccuracy in order to prevail.
     SECOND AMENDED COMPLAINT FOR DAMAGESJURY TRIAL DEMANDED - 2
              Case 2:19-cv-00020-JCM-VCF Document 47 Filed 07/23/19 Page 3 of 31



 1             third parties, and uses interstate commerce to prepare and/or furnish the reports. Experian
 2
               is a “consumer reporting agency” as that term is defined by 15 U.S.C. § 1681a(f) and a
 3
               “Reporting Agency” as that term is defined by NRS 598C.100. Experian is doing business
 4
               in Nevada, with a principal place of business in Ohio.
 5

 6   6.        Defendant Trans Union LLC (“Trans Union”) regularly assembles and/or evaluates

 7             consumer credit information for the purpose of furnishing consumer reports to third parties,
 8
               and uses interstate commerce to prepare and/or furnish the reports. Trans Union is doing
 9
               business in Nevada. 3
10
     7.        Unless otherwise indicated, the use of Defendant’s name in this Complaint includes all
11

12             agents, employees, officers, members, directors, heirs, successors, assigns, principals,

13             trustees, sureties, subrogees, representatives, and insurers of Defendant.
14
                            FACTUAL ALLEGATIONS – FCRA VIOLATIONS
15
                                              General Allegations
16
     8.        The United States Congress has found the banking system is dependent upon fair and
17

18             accurate credit reporting. Inaccurate credit reports directly impair the efficiency of the

19             banking system, and unfair credit reporting methods undermine the public confidence,
20
               which is essential to the continued functioning of the banking system. Congress enacted
21
               the FCRA to insure fair and accurate reporting, promote efficiency in the banking system,
22
               and protect consumer privacy. The FCRA seeks to ensure consumer reporting agencies
23

24             exercise their grave responsibilities with fairness, impartiality, and a respect for the

25

26

27
          3
        On March 27, 2019, Plaintiff filed a notice of settlement with Trans Union. Because settlement
28   has not yet been fully completed, Plaintiff names Trans Union in this amended complaint.
     SECOND AMENDED COMPLAINT FOR DAMAGESJURY TRIAL DEMANDED - 3
           Case 2:19-cv-00020-JCM-VCF Document 47 Filed 07/23/19 Page 4 of 31



 1          consumer’s right to privacy because consumer reporting agencies have assumed such a
 2
            vital role in assembling and evaluating consumer credit and other information on
 3
            consumers.
 4
     9.     The FCRA protects consumers through a tightly wound set of procedural protections from
 5

 6          the material risk of harms that otherwise flow from inaccurate reporting. Thus, through

 7          the FCRA, Congress struck a balance between the credit industry’s desire to base credit
 8
            decisions on accurate information, and consumers’ substantive right to protection from
 9
            damage to reputation, shame, mortification, and the emotional distress that naturally
10
            follows from inaccurate reporting of a consumer’s fidelity to his or her financial
11

12          obligations.

13   10.    In the Ninth Circuit, trial courts are required to construe the FCRA liberally in favor of
14
            consumers. 4
15
     11.    The FCRA entitles the consumer to take an active role in the protection of his or her
16
            sensitive personal information, by giving the consumer a right to request “All information
17

18          in the consumer’s file at the time of the request.” 5 “File,” is explicitly defined in the FCRA,

19          and when applied to consumers, means, “all of the information on that consumer and
20
            retained by a consumer reporting agency regardless of how the information is stored.” 6
21
            The Ninth Circuit has defined “file” as all information the CRA maintains on a consumer
22

23

24

25
       4
26
         Shaw v. Experian, 891 F.3d 749, 755 (9th Cir. 2018) (citing Guimond v. Trans Union Credit
     Info. Co., 45 F.3d 1329, 1333 (9th Cir. 1995).
       5
27       15 U.S.C. § 1681g(a)(1). This requirement is subject to exceptions in Sections 1681h(a)(1)
     and 1681g(a)(1)(A)-(B), which are not relevant here.
28     6
         Id. at § 1681a(g).
     SECOND AMENDED COMPLAINT FOR DAMAGESJURY TRIAL DEMANDED - 4
           Case 2:19-cv-00020-JCM-VCF Document 47 Filed 07/23/19 Page 5 of 31



 1          that has been, or might be, included in a consumer report on that consumer. 7
 2
     12.    The scope of a consumer report is broad. 8 Section 1681a(d) defines a consumer report, in
 3
            part, as a communication from a CRA bearing on a consumer’s “credit worthiness, credit
 4
            standing, credit capacity, character, general reputation, or personal characteristics which is
 5

 6          used or expected to be used or collected in whole or in part for the purpose of serving as a

 7          factor in establishing the consumer’s eligibility for (A) credit or insurance to be used
 8
            primarily for personal, family, or household purposes; (B) employment purposes; or (C)
 9
            any other purpose authorized under section 1681b . . . .” Section 1681b(a)(2) provides
10
            that a consumer report is, inter alia, a document provided “in accordance with the written
11

12          instructions of the consumer to whom it relates.” Similarly, Section 1681i(a)(6)(B)(ii)

13          requires a CRA to provide a consumer with a “consumer report” following any
14
            reinvestigation of any item of information on the consumer’s file disputed by the consumer,
15
            so long as the CRA does not find the dispute frivolous. 9 Experian has testified that a
16
            consumer can request that the results of reinvestigation be sent to a third party per a
17

18          consumer’s request, and in response, Experian would send the entire reinvestigation –

19          which could be a consumer’s complete file. 10 Additionally, Experian has indicated that
20
            information appearing on a single tradeline can have multiple sources – not only from the
21
            furnisher of account information, but also a consumer, or a third party public records
22

23

24

25    7
         Shaw, 891 F.3d at 759.
      8
26
         See Reynolds v. Hartford Financial Services Group, 435 F.3d 1081, 1094 (9th Cir. 2006), rev’d
     on other grounds, 551 U.S. 47 (2007).
       9
27       See 15 U.S.C. § 1681i(a)(3).
       10
          See Cardinali v. Experian, No. 16-cv-2046-JAD-NJK, ECF No. 140, at ¶ 18 & n.75 (D. Nev. Feb.
28   19, 2019).
     SECOND AMENDED COMPLAINT FOR DAMAGESJURY TRIAL DEMANDED - 5
           Case 2:19-cv-00020-JCM-VCF Document 47 Filed 07/23/19 Page 6 of 31



 1          vendor. 11 Therefore, even when a furnisher accesses its “own” tradeline data from
 2
            Experian, the information in question often contains more than just the furnisher’s own
 3
            reported data. 12
 4
     13.    Additionally, Section 1681j(a)(2) requires national consumer reporting agencies to make
 5

 6          “all” Section 1681g disclosures to consumers for free during a 12-month period. 13 Section

 7          1681j(a)(2) explicitly defines such free annual disclosures as a “consumer report.” 14 Thus,
 8
            Congress has already unambiguously defined a “consumer report” to be a document sent
 9
            both to third parties and to the consumer himself.
10
     14.    Section 1681j also requires that when a free annual credit report is properly requested, a
11

12          national consumer reporting agency like Experian must make “all” of the disclosures

13          required under Section 1681g. 15 In fact, Experian’s annual credit request form does not
14
            differentiate between sections of Section 1681g. 16 Requiring consumers to specifically
15
            request each discrete item of information under Section 1681g does not comport with the
16
            Ninth Circuit’s mandatory, consumer-oriented interpretation of the FCRA because it (1)
17

18          requires consumers to know what is in their file before they receive it, (2) requires

19

20

21
      11
          See Cardinali, ECF No. 146-1, at ¶¶ 26-27 (noting that Experian’s internal documents showed
22   that Experian had updated a particular tradeline with information from its public records vendor);
23
     Nichols v. Credit Union 1, No. 17-cv-2337-APG-GWF, ECF No. 96-6, at 206:15:212:7; 244:9-
     245:3; 246:19-247:6; 248:8-249:2 (D. Nev. June 5, 2019).
       12
24        The sources of information on a particular tradeline are available in Experian’s internal
     records, but are obviously not available to Plaintiff – which is why Section 1681g imposes the
25   affirmative obligation on consumer reporting agencies to disclose the source of this information.
       13
26
          15 U.S.C. § 1681j
       14
          See id. at § 1681j(a)(2).
       15
27        Id. at § 1681j(a)(1). See also id. at § 1681c-1 (requiring all disclosures to be made when a
     consumer suspects they may have become a victim of fraud).
28     16
          See Annual Credit Request Form, as attached at ECF No. 36-5 (D. Nev. Apr. 9, 2019).
     SECOND AMENDED COMPLAINT FOR DAMAGESJURY TRIAL DEMANDED - 6
           Case 2:19-cv-00020-JCM-VCF Document 47 Filed 07/23/19 Page 7 of 31



 1          consumers to become both legal and credit experts with knowledge of the specific
 2
            regulatory framework and how those regulations are applied discrete items of information
 3
            in their files, and (3) would permit consumer reporting agencies to abscond from their
 4
            responsibility to provide all disclosures to consumers for those consumers who did not
 5

 6          know the nuances of statutory law.

 7   15.    Therefore, every item of information on a consumer disclosure might be provided on a
 8
            consumer report for purposes of Section 1681g, and triggers Experian’s duty to ensure
 9
            reasonable procedures to ensure maximum accuracy of the information related to the
10
            consumer on the consumer reports it prepares, in accordance with Section 1681e(b). 17
11

12   16.    In fact, Experian’s internal policies disclosed in discovery elsewhere show that Experian

13          believes the results of reinvestigation must take the form of a consumer report, 18 as well as
14
            suggest that Experian considers a consumer disclosure to be a consumer report:
15
                   It is Experian’s policy that consumer reports may not contain any of the
16                 following information:
                   ....
17
                   Inquiries related to credit or insurance transactions that are not initiated by
18                 the consumer (e.g. Prescreen), except on consumer file disclosures available
                   only to and viewable by the consumer from Experian’s My Customer
19                 Experience (“MCE”); 19
20

21   17.    Pursuant to section 1681g, when a CRA discloses to a consumer that consumer’s file, the

22          disclosure must “clearly and accurately” reflect all the information in that consumer’s file
23

24

25
      17
26
          See Shaw, 891 F.3d at 759.
      18
          See Ashcraft v. Experian, No. 16-cv-2978-JAD-NJK, ECF No. 130 at 10 & n.57 (citing
27   Experian’s Fair Credit Reporting Act Policy).
       19
          Leoni v. Experian, No. 17-cv-1408-RFB-VCF, ECF No.115 at 3, 115-2 (D. Nev. Dec. 13,
28   2018).
     SECOND AMENDED COMPLAINT FOR DAMAGESJURY TRIAL DEMANDED - 7
            Case 2:19-cv-00020-JCM-VCF Document 47 Filed 07/23/19 Page 8 of 31



 1            at the time of the disclosure. 15 U.S.C. § 1681g(a)(1). The Ninth Circuit evaluates the
 2
              clarity and accuracy of a disclosure by recourse to how an average consumer would view
 3
              them. 20
 4
     18.      As discussed below, the Defendant CRAs failed to comply with their statutory obligations
 5

 6            to provide Plaintiff all information in Plaintiff’s consumer file thereby violating the above

 7            defined statutory obligations.
 8
     19.      Similarly, the Nevada Revised Statutes, particularly NRS 598C, provide additional
 9
              protections to consumers who seek to ensure the accuracy and privacy of the information
10
              reporting agencies store about them.
11

12   20.      A “materially misleading” statement is concerned with omissions to credit entries, that in

13            context create misperceptions about otherwise may be factually accurate data. Gorman v.
14
              Wolpoff & Abramson, LLP, 584 F.3d 1147, 1163 (9th Cir. 2009).
15
     21.      Reporting and rereporting patently incorrect and/or misleading statements also violates 15
16
              U.S.C. § 1681g(a) because the lack of clarity in the information reported and rereported
17

18            has the tendency to confuse ordinary consumers like Plaintiff.

19                                    EXPERIAN FCRA VIOLATIONS
20
                           Experian’s Reports Violated the FCRA and NRS 598C.
21
     22.      On September 12, 2017, Experian provided Plaintiff with a Section 1681g consumer
22
              disclosure, Report No. 2726-9359-03 (“First Experian Report”). On June 21, 2018,
23

24

25

26

27

28    20
           See Shaw, 891 F.3d at 759-60.
     SECOND AMENDED COMPLAINT FOR DAMAGESJURY TRIAL DEMANDED - 8
           Case 2:19-cv-00020-JCM-VCF Document 47 Filed 07/23/19 Page 9 of 31



 1          Experian provided a second Section 1681g disclosure, which also served as a Section 1681i
 2
            consumer report, Report No. 3152-8885-77 (“Second Experian Report”).
 3
     23.    These reports were properly requested, and Experian was obligated to provide all of its
 4
            Section 1681g disclosures, without limitation, in connection with at least the First Experian
 5

 6          Report, as Section 1681j required Experian to make “all” of the disclosures pursuant to

 7          Section 1681g without limitation.
 8
     24.    The First and Second Experian Reports contained multiple violations of Section 1681g and
 9
            NRS 598C.
10
     25.    Pursuant to section 1681g, when a CRA discloses to a consumer that consumer’s file, the
11

12          disclosure must “clearly and accurately” reflect all the information in that consumer’s file

13          at the time of the disclosure. 15 U.S.C. § 1681g(a)(1). The Ninth Circuit evaluates the
14
            clarity and accuracy of a disclosure by recourse to how an average consumer would view
15
            them.
16
     26.    The First Experian Report was neither “clear” nor “accurate” with respect to several items
17

18          of information, as it contained misstatements and omissions which made it misleading and

19          confusing to an ordinary consumer like Plaintiff.
20
     Experian Violated Section 1681g(a)(1) with Respect to Information Regarding Soft Inquiries.
21
     27.    Experian failed to provide Plaintiff with all of the information in its “file” in connection
22
            with its explanation of inquiries. The First and Second Experian Reports contained a list
23

24          of inquiries shared both with others (“Hard Inquiries”) and those purportedly only shared

25          with the Plaintiff (“Soft Inquiries”).
26

27

28
     SECOND AMENDED COMPLAINT FOR DAMAGESJURY TRIAL DEMANDED - 9
           Case 2:19-cv-00020-JCM-VCF Document 47 Filed 07/23/19 Page 10 of 31



 1   28.    To explain its Soft Inquiries, Experian explained, “we offer credit information about you
 2
            to those with a permissible purpose.” However, Experian did not explain the reason why
 3
            each particular Soft Inquiry had been made.
 4
     29.    On information and belief, Experian stores a copy of the permissible purpose any
 5

 6          subscriber may have for making an inquiry in its files, and can track the purpose types any

 7          third party may have to make an inquiry into a consumer’s file. In fact, Clarity Services, a
 8
            credit reporting service which advertises itself as “a part of Experian,” 21 provides the
 9
            purposes for why credit was pulled. 22
10
     30.    Thus, information about when any soft inquiry was made could and should have been
11

12          disclosed to Plaintiff in plain-English on him disclosure pursuant to Section 1681g(a)(1).

13          Moreover, as noted above, all information on a consumer disclosure might be sent to a third
14
            party in a consumer report per the consumer’s request. 23 However, Experian did not
15
            provide all of the permissible purposes it had stored.
16
     31.    This failure to disclose a plain-English description of each soft inquiry in Experian’s file
17

18          was confusing to an ordinary consumer like Plaintiff, who would have to guess as to why

19          any consumer report had been furnished. And, since information on a consumer disclosure
20

21

22

23
      21
24        See Clarity Services, Inc., homepage, available at https://www.clarityservices.com/ (last
     visited July 21, 2019).
25     22
           See Clarity Services, Inc., How to Read Your Clarity Report, at 2, available at
26
     https://www.clarityservices.com/wp-content/uploads/2018/11/How-to-Read-Your-Clarity-
     Report-1.2-110818.pdf (last visited July 21, 2019) (“Clarity Report”). See also 15 U.S.C. 1681x
27   (preventing a consumer reporting agency from “circumventing or evading treatment as a consumer
     reporting agency” by means of, inter alia, corporate restructuring).
28     23
          See Cardinali, ECF No. 140, at ¶ 18 & n.75; Shaw, 891 F.3d at 759.
     SECOND AMENDED COMPLAINT FOR DAMAGESJURY TRIAL DEMANDED - 10
           Case 2:19-cv-00020-JCM-VCF Document 47 Filed 07/23/19 Page 11 of 31



 1          might include the soft-inquiry information, 24 and since Congress unambiguously defined a
 2
            consumer disclosure to be a consumer report in Sections 1681i and 1681j, Experian was
 3
            required to disclose this information.
 4
     32.    The confusion regarding Experian’s disclosures did not stop with its omission of this
 5

 6          information. In addition, Experian misrepresented when it would permit third parties to

 7          access credit. For example, Experian explained to Plaintiff in its Section 1681g disclosures
 8
            that “[w]e offer credit information about you to those with a permissible purpose,” when
 9
            in fact on information and belief Experian makes such information available to consumers
10
            for purposes which are impermissible in nature. 25
11

12   33.    An example of Experian’s misrepresentations occurs in connection with an Experian

13          consumer report called a “Bullseye.” In this product, Experian provides credit information
14
            not to consumers, but to third parties. 26 A Bullseye can contain information from a variety
15
            of sources, including the consumer, a third-party furnisher, and even Experian itself. 27
16
            Experian’s in-house expert has stated elsewhere that a Bullseye is credit information. 28
17

18   34.    Because a Bullseye represents Experian’s providing of credit information to a third party,

19          the report does not meet the exception to a consumer report in Section 1681a(d)(i) as a
20
            report “solely as to transactions or experiences between the consumer and the person
21

22

23
      24
24        See Cardinali, ECF No. 140, at ¶ 18 & n.75.
      25
          See Foskaris v. Experian, No. 17-cv-506-KJD-PAL, ECF No. 97 (D. Nev. Mar. 21. 2018).
25     26
                See        Experian       Bullseye        Product        Sheet,        available     at
26
     https://www.experian.com/assets/access/brochures/Bullseye-product-sheet.pdf (last visited July
     21, 2019).
       27
27        See Cardinali v. Experian, ECF Nos. 140, at ¶ 18 & n.75, 146-1, at ¶¶ 26-27; Nichols, ECF No.
     ECF No. 96-6, at 206:15:212:7; 244:9-245:3; 246:19-247:6; 248:8-249:2.
28     28
          See id. at ECF No. 97-35, at 223:22-224:2 (D. Nev. Mar. 21, 2018).
     SECOND AMENDED COMPLAINT FOR DAMAGESJURY TRIAL DEMANDED - 11
            Case 2:19-cv-00020-JCM-VCF Document 47 Filed 07/23/19 Page 12 of 31



 1            making the report.” This is because Experian is the “person making the report,” but the
 2
              “transaction” is between Experian and a third party, not the consumer. However, Experian
 3
              has stated elsewhere that it does not request, nor require, a permissible purpose to be
 4
              offered before a Bullseye is provided – even though the report is a “consumer report” which
 5

 6            does not meet a statutory exception under the FCRA. 29

 7   35.      Representing that Plaintiff’s credit information would be made available for permissible
 8
              purposes, while not reporting that him information might be also be made available for
 9
              purposes not permissible under the FCRA, had the tendency to confuse an ordinary
10
              consumer like Plaintiff, in violation of 15 U.S.C. § 1681g.
11

12         Experian Failed to Disclose Its “Behavioral” Data, in Violation of Section 1681g(a)(1).

13   36.      On information and belief, Experian amasses and maintains an enormous amount of
14
              “behavioral” data on consumers, such as household income, purchase history, employment
15
              history, education history, type of residence, and even whether an individual is a “dog” or
16
              “cat” person. In particular, Experian has created a credit product known as “OmniView,”
17

18            which it represents is capable of localizing that data at the individual level, as well as

19            “ConsumerView,” ostensibly a marketing database. Experian describes ConsumerView as
20
              “the world’s largest consumer database,” which contains “thousands of attributes on more
21
              than 300 million consumers and 126 million households.” In fact, advertisements for
22
              ConsumerView represent that the database contains notations on the entire United States
23

24

25

26

27
      29
         See Nichols v. Experian, No. 17-cv-2337-APG-GWF, ECF No. 51-4, at 29-31 (D. Nev. Sept.
28   4, 2018).
     SECOND AMENDED COMPLAINT FOR DAMAGESJURY TRIAL DEMANDED - 12
            Case 2:19-cv-00020-JCM-VCF Document 47 Filed 07/23/19 Page 13 of 31



 1           credit population. 30 Experian has represented to the Ninth Circuit Court of Appeals that it
 2
             maintains the ConsumerView database (formerly known as InSource) since 1998. 31
 3
     37.     Experian conceals the information from ConsumerView from Plaintiffs’ knowledge.
 4
             However, On December 19, 2017, an article from cybersecurity firm Upguard was
 5

 6           published which described a data breach from Alteryx, which allegedly involved Experian

 7           data. According to the article, Alteryx had left unprotected hundreds of millions of records
 8
             containing data acquired from Experian. 32 Alteryx had apparently procured these records
 9
             from Experian through an Experian product known as “ConsumerView,” which it
10
             describes ConsumerView as “the world’s largest consumer database,” which contains
11

12           “thousands of attributes on more than 300 million consumers and 126 million

13           households.” 33 The data available through ConsumerView includes, but is not limited to
14

15

16
       30
                  See          Experian,            ConsumerView,            available           at
17
     https://www.experian.com/assets/dataselect/brochures/consumerview.pdf, at 5 (last visited July
18   21, 2019) (“ConsumerView Brochure”).
       31
          See Experian Information Solutions, Inc. v. Nationwide Marketing Services, Inc., No. 16-16987, Dkt. 30, at 3
19   (C.A.9 June 7, 2017). But see Alexander v. Equifax Information Services, LLC, No. 17-cv-139-APG-NJK, ECF No.
     97, at 5, 6 (D. Nev. Jan. 10, 2018) (“the ConsumerView marketing database . . . [is] owned by non-party Experian
20   Marketing Services,” and that nothing in the FCRA requires Experian to “provide consumers with such information
     collected and stored by a separate affiliate such as non-party Experian Marketing Services.”).
       32
21        See Dan O’Sullivan, Home Economics: How Life in 123 Million American Households Was
     Exposed Online, Upguard, available at https://www.upguard.com/breaches/cloud-leak-alteryx
22   (last visited July 21, 2019) (“Upguard Article”). Numerous media outlets have followed up on
23
     reporting of the breach, and at least one class-action complaint has been filed. See, e.g., Thomas
     Fox-Brewster, 120 Million American Households Exposed in “Massive ConsumerView Database
24   Leak, Forbes, available at: https://www.forbes.com/sites/thomasbrewster/2017/12/19/120m-
     american-households-exposed-in-massive-consumerview-database-leak/#384c64f17961                (last
25   visited Dec. 19, 2017); Ryan Grenoble, Experian Data Breach Exposes Information On 123
26
     Million American Households, Huffington Post, Dec. 19, 2017, available at
     https://www.huffingtonpost.com/entry/alteryx-data-breach-123-million
27   households_us_5a39316ae4b0860bf4ab4e24 (last visited Dec. 19, 2017). Carson v. Experian, No.
     17-cv-2232-JVS-KES, ECF No. 1, at ¶¶ 31-34 (C.D. Cal. Dec. 21, 2017) (“Carson”).
28     33
          See generally Upgaurd Article.
     SECOND AMENDED COMPLAINT FOR DAMAGESJURY TRIAL DEMANDED - 13
            Case 2:19-cv-00020-JCM-VCF Document 47 Filed 07/23/19 Page 14 of 31



 1           consumer (1) age, (2) gender, (3) marital status, (4) presence of children, (5) family status
 2
             and position, (6) location, (7) homeowner status, (8) education, and (9) occupation. 34
 3
             According to news sources, the breached records contained information on “more than 300
 4
             million consumers and 126 million households.” 35 The breached Alteryx records, which
 5

 6           were contained a single spreadsheet, contained 248 discrete data fields: 36

 7         HH_ZeroBasedRecordID                  ADDRESS ID                  FIPS STATE CODE
 8
       STATE ABBREVIATION                       FIPS ZIP CODE                        ZIP+4
 9
      DELIVERY POINT CODE                       CARRIER ROUTE                SHORT CITY NAME
10
               CITY NAME                        HOUSE NUMBER                   PRE DIRECTION
11
              STREET NAME                       STREET SUFFIX                 POST DIRECTION
12

13                                          UNIT DESIGNATOR
            UNIT DESIGNATOR                                                 PRIMARY ADDRESS
                                                NUMBER
14
                                            ADDRESS QUALITY
15     SECONDARY ADDRESS                                                    FIPS COUNTY CODE
                                               INDICATOR
16
             COUNTY NAME                          LATITUDE                       LONGITUDE
17
      MATCH LEVEL FOR GEO
18                                                TIME ZONE                    LIVING UNIT ID
             DATA
19
      PHONE: SPECIAL USAGE
                                            PHONE: NUMBER 2                DWELLING UNIT SIZE
20           PHONE

21                                           HOMEOWNER:                 HOMEOWNER: COMBINED
             DWELLING TYPE
                                          PROBABILITY MODEL              HOMEOWNER-RENTER
22

23

24

25

26
      34
27       See id.
      35
         See generally Upgaurd Article.
28    36
         See id. at 3-7 (formatting altered).
     SECOND AMENDED COMPLAINT FOR DAMAGESJURY TRIAL DEMANDED - 14
         Case 2:19-cv-00020-JCM-VCF Document 47 Filed 07/23/19 Page 15 of 31



 1                                   INCOME                    INCOME
     EST HOUSEHOLD INCOME
                                MODEL:ESTIMATED HH       MODEL:ENHANCED EST
 2            V5
                                     CODE V4               HH CODE (SCS) V4
 3
       NCOA MOVE UPDATE          NCOA MOVE UPDATE        RECIPIENT RELIABILITY
 4           CODE                      DATE                      CODE
 5       MAIL RESPONDER            HOME BUSINESS          LENGTH OF RESIDENCE
 6

 7                              NUMBER OF ADULTS IN      RURAL URBAN COUNTY
      NUMBER OF PERSONS IN         LIVING UNIT                SIZE CODE
 8        LIVING UNIT
 9
                               NUMBER OF CHILDREN IN      MOR BANK: UPSCALE
          ACTIVITY DATE
10                                 LIVING UNIT            MERCHANDISE BUYER

11                                                         MOR BANK: CRAFTS-
        MOR BANK: MALE            MOR BANK: FEMALE
                                                          HOBBY MERCHANDISE
12     MERCHANDISE BUYER         MERCHANDISE BUYER
                                                                BUYER
13
      MOR BANK: GARDENING-                      MOR BANK: COLLECT-
                           MOR BANK: BOOK BUYER
14       FARMING BUYER                          SPECIAL FOODS BUYER

15     MOR BANK: GIFTS AND       MOR BANK: GENERAL       MOR BANK: FAMILY AND
         GADGETS BUYER           MERCHANDISE BUYER        GENERAL MAGAZINE
16

17     MOR BANK: FEMALE        MOR BANK: MALE SPORTS MOR BANK: RELIGIOUS
       ORIENTED MAGAZINE             MAGAZINE             MAGAZINE
18
      MOR BANK: GARDENING-      MOR BANK: CULINARY      MOR BANK: HEALTH AND
19     FARMING MAGAZINE         INTERESTS MAGAZINE        FITNESS MAGAZINE
20
         MOR BANK: DO-IT-       MOR BANK: NEWS AND            MOR BANK:
21        YOURSELFERS                FINANCIAL               PHOTOGRAPHY
22   MOR BANK: OPPORTUNITY MOR BANK: RELIGIOUS            MOR BANK: POLITICAL
        SEEKERS AND CE        CONTRIBUTOR                    CONTRIBUTOR
23

24   MOR BANK: HEALTH AND
                                 MOR BANK: GENERAL            MOR BANK:
          INSTITUTION
                                   CONTRIBUTOR              MISCELLANEOUS
25       CONTRIBUTOR
26
                                                            MOR BANK: NON-
       MOR BANK: ODDS AND       MOR BANK: DEDUPED
27                                                       DEDUPED CATEGORY HIT
             ENDS               CATEGORY HIT COUNT
                                                                COUNT
28
     SECOND AMENDED COMPLAINT FOR DAMAGESJURY TRIAL DEMANDED - 15
         Case 2:19-cv-00020-JCM-VCF Document 47 Filed 07/23/19 Page 16 of 31



 1       MORTGAGE-HOME            MORTGAGE-HOME
                                                           PROPERTY-REALTY:
         PURCHASE: HOME           PURCHASE: HOME
 2                                                         HOME YEAR BUILT
         PURCHASE PRICE           PURCHASE DATE
 3
     PROPERTY-REALTY: HOME        PROPERTY-REALTY:        ESTIMATED CURRENT
 4        LAND VALUE             PROPERTY INDICATOR           HOME VALUE
 5
     PROPERTY-REALTY: YEAR PROPERTY-REALTY: YEAR AUTO IN THE MARKET:
 6     BUILT CONFIDENCE            BUILT                 NEW

 7     AUTO IN THE MARKET:      AUTO IN THE MARKET:       AUTO IN THE MARKET:
               USED               USED 0-5 VEHICLE         USED 6-10 VEHICLE
 8
                                   BEHAVIORBANK:
 9                                                          BEHAVIORBANK:
       AUTO IN THE MARKET:           DONATES TO
                                                            CONTRIBUTES TO
10      USED 11+ VEHICLE           ENVIRONMENTAL
                                                              CHARITIES
                                       CAUSES
11
         BEHAVIORBANK:             BEHAVIORBANK:
12                                                          BEHAVIORBANK:
       PRESENCE OF CREDIT       PRESENCE OF PREMIUM
                                                          INTEREST IN READING
13           CARD                   CREDIT CARD

14      BEHAVIORBANK:
                                 MOSAIC HOUSEHOLD              MOSAIC ZIP4
     COMPUTERS-PERIPHERALS
15

16       MOSAIC GLOBAL                                         HOUSEHOLD
                                 MOSAIC GLOBAL ZIP4
          HOUSEHOLD                                           COMPOSITION
17
         BEHAVIORBANK:
18                                 BEHAVIORBANK:            BEHAVIORBANK:
         INTEREST IN THE
                                 INTEREST IN SPORTS           INVESTORS
19
            OUTDOORS

20       BEHAVIORBANK:                                  BEHAVIORBANK: INVESTS
                               BEHAVIORBANK: CRUISE
       PURCHASED THROUGH                                  IN MUTUAL FUNDS-
21                                 ENTHUSIASTS
            THE MAIL                                          ANNUITIES
22
                                   BEHAVIORBANK:
         BEHAVIORBANK:                                      BEHAVIORBANK:
23                                INTERNET-ONLINE
       PURCHASE VIA PHONE                                 PURCHASE VIA ONLINE
                                     SUBSCRIBER
24
                                                            MORTGAGE-HOME
25       BEHAVIORBANK:             BEHAVIORBANK:
                                                           PURCHASE: TYPE OF
       DOMESTIC TRAVELER          FOREIGN TRAVELER
26                                                             PURCHASE

27

28
     SECOND AMENDED COMPLAINT FOR DAMAGESJURY TRIAL DEMANDED - 16
         Case 2:19-cv-00020-JCM-VCF Document 47 Filed 07/23/19 Page 17 of 31



 1      MORTGAGE-HOME             MORTGAGE-HOME            MORTGAGE-HOME
      PURCHASE: MORTGAGE        PURCHASE: MORTGAGE       PURCHASE: MORTGAGE
 2
           AMOUNT                 LENDER NAME V2              RATE TYPE
 3
        MORTGAGE-HOME             MORTGAGE-HOME             MORTGAGE-HOME
 4    PURCHASE: MORTGAGE        PURCHASE: MORTGAGE          PURCHASE: DOWN
        TERM (IN MONTHS)            LOAN TYPE                 PAYMENT %
 5

 6      MORTGAGE-HOME         MORTGAGE-HOME                MORTGAGE-HOME
     PURCHASE: DEED DATE OF   PURCHASE: EQUITY             PURCHASE: EQUITY
 7        EQUITY LOAN       AMOUNT IN THOUSANDS             LENDER NAME V2
 8      MORTGAGE-HOME                               MORTGAGE-HOME
                              MORTGAGE-HOME
     PURCHASE: EQUITY RATE                       PURCHASE: EQUITY LOAN
 9                         PURCHASE: EQUITY TERM
            TYPE                                         TYPE
10
        MORTGAGE-HOME             MORTGAGE-HOME            MORTGAGE-HOME
11    PURCHASE: REFINANCE       PURCHASE: REFINANCE      PURCHASE: REFINANCE
          DEED DATE                  AMOUNT                LENDER NAME V2
12

13      MORTGAGE-HOME             MORTGAGE-HOME            MORTGAGE-HOME
      PURCHASE: REFINANCE       PURCHASE: REFINANCE      PURCHASE: REFINANCE
14         RATE TYPE                  TERM                   LOAN TYPE
15
                                                         INVESTMENT PROPERTY:
      INVESTMENT PROPERTY: INVESTMENT PROPERTY:
16                                                          PRIMARY (HOUSE)
            ZIP CODE         FIPS 2000 STATE CODE
                                                                NUMBER
17
      INVESTMENT PROPERTY: INVESTMENT PROPERTY: INVESTMENT PROPERTY:
18   STREET PRE-DIRECTIONAL    STREET NAME          STREET SUFFIX
19
      INVESTMENT PROPERTY: INVESTMENT PROPERTY: INVESTMENT PROPERTY:
20         STREET POST-      SECONDARY NUMBER      SECONDARY UNIT
          DIRECTIONAL            (E.G. APT #)        DESIGNATOR
21
                                                         INVESTMENT PROPERTY:
22    INVESTMENT PROPERTY: INVESTMENT PROPERTY:
                                                           DATE OF WARRANTY
            CITY NAME       TYPE OF INVESTMENT
23                                                               DEED

24    INVESTMENT PROPERTY: INVESTMENT PROPERTY: INVESTMENT PROPERTY:
        PURCHASE AMOUNT      TYPE OF PURCHASE     MORTGAGE AMOUNT
25

26    INVESTMENT PROPERTY:
                           INVESTMENT PROPERTY: INVESTMENT PROPERTY:
     MORTGAGE LENDER NAME
                            MORTGAGE RATE TYPE     MORTGAGE TERM
27            V2
28
     SECOND AMENDED COMPLAINT FOR DAMAGESJURY TRIAL DEMANDED - 17
         Case 2:19-cv-00020-JCM-VCF Document 47 Filed 07/23/19 Page 18 of 31



 1                             INVESTMENT PROPERTY:
      INVESTMENT PROPERTY:                          INVESTMENT PROPERTY:
                                DEED DATE OF EQUITY
 2     MORTGAGE LOAN TYPE                              EQUITY AMOUNT
                                       LOAN
 3
     INVESTMENT PROPERTY: INVESTMENT PROPERTY: INVESTMENT PROPERTY:
 4   EQUITY LENDER NAME V2  EQUITY RATE TYPE       EQUITY TERM
 5
                               INVESTMENT PROPERTY: INVESTMENT PROPERTY:
      INVESTMENT PROPERTY:
 6                                 DEED DATE OF      REFINANCE AMOUNT IN
        EQUITY LOAN TYPE
                                  REFINANCE LOAN          THOUSANDS
 7
      INVESTMENT PROPERTY:
 8                         INVESTMENT PROPERTY: INVESTMENT PROPERTY:
     REFINANCE LENDER NAME
                            REFINANCE RATE TYPE    REFINANCE TERM
 9
               V2

10                             INVESTMENT PROPERTY: REALTY MODEL: EST CUR
      INVESTMENT PROPERTY:
                                    ADDITIONAL        MORTGAGE AMOUNT
11     REFINANCE LOAN TYPE
                                 INVESTMENT FLAG     CONFIDENCE CODE-V2
12

13   REALTY MODEL: EST CUR REALTY MODEL: EST CUR REALTY MODEL: EST CUR
      MORTGAGE AMOUNT-      MORTGAGE AMOUNT-
14                                                MONTHLY MORTGAGE
            CODE V2               AMT V2         PMT CONFIDENCE CODE-
15                                                        V2
16
     REALTY MODEL: EST CUR REALTY MODEL: EST CUR REALTY MODEL: EST CUR
17    MONTHLY MORTGAGE      MONTHLY MORTGAGE        LOAN-TO-VALUE
          PMT-CD V2             PMT-AMT V2        CONFIDENCE CODE-V2
18
                                  REALTY MODEL: EST        REALTY MODEL: EST
19    REALTY MODEL: EST CUR
                                  AVAILABLE EQUITY         AVAILABLE EQUITY-
     LOAN-TO-VALUE RATIO-V2
20                               CONFIDENCE CODE-V2             CODE V2

21     REALTY MODEL: EST
                                  CHILDREN: AGE 0-18        CHILDREN: AGE 0-3
     AVAILABLE EQUITY-AMT
22                                    VERSION 3                 VERSION 3
              V2
23
     CHILDREN: AGE 0-3 SCORE      CHILDREN: AGE 0-3         CHILDREN: AGE 4-6
24             V3                     GENDER                    VERSION 3
25   CHILDREN: AGE 4-6 SCORE      CHILDREN: AGE 4-6         CHILDREN: AGE 7-9
26
               V3                     GENDER                    VERSION 3

27   CHILDREN: AGE 7-9 SCORE      CHILDREN: AGE 7-9        CHILDREN: AGE 10-12
               V3                     GENDER                   VERSION 3
28
     SECOND AMENDED COMPLAINT FOR DAMAGESJURY TRIAL DEMANDED - 18
            Case 2:19-cv-00020-JCM-VCF Document 47 Filed 07/23/19 Page 19 of 31



 1         CHILDREN: AGE 10-12            CHILDREN: AGE 10-12             CHILDREN: AGE 13-15
                SCORE V3                       GENDER                         VERSION 3
 2

 3         CHILDREN: AGE 13-15            CHILDREN: AGE 13-15             CHILDREN: AGE 16-18
                SCORE V3                       GENDER                         VERSION 3
 4
           CHILDREN: AGE 16-18            CHILDREN: AGE 16-18
 5                                                                      PHONE: ACTIVITY DATE
                SCORE V3                       GENDER
 6
      CENSUS 2010: TRACT AND CAPE: AGE: POP: MEDIAN
                                                                         CAPE: AGE: POP: % 0-17
 7        BLOCK GROUP                 AGE
 8                                                                        CAPE: ETHNIC: POP: %
      CAPE: AGE: POP: % 18-99+ CAPE: AGE: POP: % 65-99+
                                                                             WHITE ONLY
 9

10         CAPE: ETHNIC: POP: %           CAPE: ETHNIC: POP: %            CAPE: ETHNIC: POP: %
              BLACK ONLY                     ASIAN ONLY                        HISPANIC
11
                                           CAPE: HHSIZE: HH:                CAPE: TYP: HH: %
12    CAPE: DENSITY: PERSONS
                                         AVERAGE HOUSEHOLD                  MARRIED COUPLE
       PER HH FOR POP IN HH
13                                               SIZE                          FAMILY

14                            CAPE: CHILD: HH: % MARR CAPE: CHILD: HH: % MARR
      CAPE: CHILD: HH: % WITH
                              COUPLE FAMW- PERSONS       COUPLE FAMW-O
15         PERSONS LT18
                                        LT18               PERSONS LT18
16

17
                                          CAPE: EDUC: POP25+:
            CAPE: LANG: HH: %                                            CAPE: HOMVAL: OOHU:
18                                        MEDIAN EDUCATION
            SPANISH SPEAKING                                             MEDIAN HOME VALUE
                                              ATTAINED
19

20         CAPE: HUSTR: HU: %          CAPE: BUILT: HU: MEDIAN CAPE: TENANCY: OCCHU:
             MOBILE HOME                 HOUSING UNIT AGE        % OWNER OCCUPIED
21
      CAPE: TENANCY: OCCHU:                                                CAPE: EDUC: ISPSA
22                                          CAPE: EDUC: ISPSA
       % RENTER OCCUPIED                                                        DECILE
23
                                                                         CAPE: INC: HH: MEDIAN
       CAPE: INC: FAMILY INC
24                                                                        FAMILY HOUSEHOLD
          STATE DECILE
                                                                                INCOME
25

26

27   38.      Simple comparison of this list with Plaintiff’s Experian Disclosures demonstrates that the

28            disclosures did not contain a great deal of the information from ConsumerView. For
     SECOND AMENDED COMPLAINT FOR DAMAGESJURY TRIAL DEMANDED - 19
             Case 2:19-cv-00020-JCM-VCF Document 47 Filed 07/23/19 Page 20 of 31



 1             example, and for illustrative purposes only, the Disclosures did not contain any notation
 2
               about whether Plaintiff’s household indicated the presence of children; education level;
 3
               family income; as well as any of the numerous buying preferences. Experian’s omissions
 4
               stand in contrast to the fact that Clarity Services, which again is “part of Experian,”
 5

 6             provides data on check cashing details, net monthly income, and banking information. 37

 7          39. Experian actively markets and sells data analytics products to third parties which use the
 8
               Experian data from ConsumerView. Alteryx claims on its website, under the Experian
 9
               trademark, that by “combining the data blending and advanced analytics of Alteryx with
10
               the demographic and behavioral data from Experian, you can append unprecedented insight
11

12             about your customers and prospects, as well as monitor the changing dynamics of

13             households over time.” 38 Alteryx utilizes the “Experian ConsumerView household file,”
14
               which contains “consumer demographics, life event, direct response, property, and
15
               mortgage information for more than 235 million consumers and 113 million households.” 39
16
               According to Alteryx, this data can be analyzed at the individual level, permitting
17

18             companies to “analyze potential consumers based on marital status, gender, education, and

19             occupation group.” 40 Alteryx promises that, “Armed with current and five-year projections
20
               on lifestyle, attitude, brand preference, media use, and more, you can accurately predict
21
               customer demand today, tomorrow, and in the long term.” 41
22

23

24

25
       37
            See Clarity Report, at 3-4.
26     38
            Alteryx, Experian Marketing Services, available at: https://www.alteryx.com/partners/experian-marketing-
     services (last visited Dec. 19, 2017).
27     39
           Id.
       40
           Id.
28     41
           Id.
     SECOND AMENDED COMPLAINT FOR DAMAGESJURY TRIAL DEMANDED - 20
           Case 2:19-cv-00020-JCM-VCF Document 47 Filed 07/23/19 Page 21 of 31



 1   40.    On information and belief, Experian has also created a credit product known as
 2
            “TrueTouch,” which it represents as having the ability to segment consumers into those
 3
            who are, inter alia, (1) tech-savvy, (2) price-cautious, (3) status-focused, (4) adventurous,
 4
            and (5) impulsive. 42 Experian markets this data to third parties; it also appears to provide
 5

 6          this data for use in the ConsumerView database. 43 Given that ConsumerView is advertised

 7          as having the “freshest” data on “more than 300 million individuals” 44 and contains
 8
            information on the entire United States credit population (including Plaintiff), on
 9
            information and belief the information in Experian’s TrueTouch database contained
10
            information regarding Plaintiff.
11

12   41.    Information from these behavioral databases can be included on a consumer report. For

13          example, Experian sells a suite of services called “collection advantage.” 45           The
14
            “Collection Advantage” services permit the user to combine data from Experian’s File One
15
            database and a database known as “MetroNet.” 46 According to Experian, the MetroNet
16
            “core” database contains “demographic information from INSOURCE[], the nation’s
17

18          largest repository of consumer marketing demographic data.” 47 On information and belief,

19          INSOURCE contains additional “behavioral” data, such as a “Living-unit structure,” which
20

21

22
      42
23
          See https://www.experian.com/assets/marketing-services/product-sheets/true-touch.pdf, at 1-
     2 (last visited Feb. 18, 2018).
       43
24        See ConsumerView Brochure, at 6.
       44
          See id. at 3.
25     45
          Experian, Collection Advantage, available at
26
       http://www.experian.com/assets/consumer-information/product-sheets/2016/pscollection-
       advantage-121216.pdf (last visited Aug. 30, 2018).
       46
27        Experian, MetroNet, available at https://www.experian.com/assets/consumerinformation/
       product-sheets/metronet.pdf (last visited Aug. 30, 2018).
28     47
          See id.
     SECOND AMENDED COMPLAINT FOR DAMAGESJURY TRIAL DEMANDED - 21
           Case 2:19-cv-00020-JCM-VCF Document 47 Filed 07/23/19 Page 22 of 31



 1          “recognizes family members independent of surname and can even identify roommates and
 2
            group settings.” 48
 3
     42.    On information and belief, Experian has provided this “behavioral” data to third parties,
 4
            either directly or indirectly, who in turn sells the data to third party credit decision-makers.
 5

 6   43.    However, not all of this highly personal, comprehensive, and invasive “behavioral” data

 7          from Experian’s “ConsumerView” Database appeared on Plaintiff’s First Experian Report
 8
            or Experian Reinvestigation, giving Plaintiff no opportunity to meaningfully review this
 9
            data, or seek to correct any inaccuracies, as Section 1681g entitled him to do. Experian’s
10
            failure to disclose all information it maintained regarding Plaintiff caused him to suffer a
11

12          concrete informational injury.

13   44.    Behavioral data can clearly impact a consumer’s creditworthiness. A consumer receiving
14
            a credit score also receives factors, or adverse action codes, that were particularly important
15
            factors in the score, which “will relate to the information that was contained within the
16
            consumer’s credit report when it was scored.” 49 A credit score is undisputedly a consumer
17

18          report. 50 Experian’s internal policies – which it has refused to produce in this case as of

19          the date of this filing – indicate that an item of information is deemed communicated on a
20
            credit score if its omission impacts a credit score. 51
21

22

23

24
      48
          Experian, Insource, available at http://www.experian.com/assets/marketingservices/
25     product-sheets/insource.pdf (last visited Aug. 30, 2018).
       49
26
          May 24, 2013 Rebuttal Report of Kimberly Hughes, Toliver v. Experian, Toliver v. Experian, No.
     12-cv-2436, ECF No 42-8, at 9 (S.D. Tex. June 14, 2013) (“Toliver Expert Report”).
       50
27        See, e.g., Reynolds, 435 F.3d at 1094.
       51
          See Cardinali v. Experian, No. 16-cv-2046-JAD-NJK, ECF No. 140, at 13 & n.105 (D. Nev.
28   Feb. 19, 2019) (citing Experian’s CIS Compliance Standards: FCRA Core).
     SECOND AMENDED COMPLAINT FOR DAMAGESJURY TRIAL DEMANDED - 22
           Case 2:19-cv-00020-JCM-VCF Document 47 Filed 07/23/19 Page 23 of 31



 1   45.    Experian’s own list of “score factors” in its 2014 File One Appendix indicates the presence
 2
            of numerous coded “Adverse Action Reasons[s]” which suggest that “behavioral” data can
 3
            form the basis of a credit score. 52 Among many examples, Experian add education, 53
 4
            length of job, 54 and the type of residence a consumer lives in, 55 can all be score factors.
 5

 6          Experian also weighs the length of time since issuance of a social security number (an issue

 7          which disproportionately impact recently naturalized citizens). 56 In fact, Experian’s
 8
            “emerging credit score” considers the presence of a “dispute” to be an adverse reason. 57
 9
     46.    Experian’s failure to disclose this behavioral data to Plaintiff in its Section 1681g
10
            disclosures rendered these disclosures fundamentally incomplete, misleading, and
11

12          confusing, and violated Plaintiff’s statutorily protected right to privacy.

13                Alternatively, Experian Violated Section 1681g(a)(3) and NRS 598C.
14
     47.    Alternatively, if contrary to Experian’s representations to the Ninth Circuit it did not in fact
15
            store its “behavioral” data itself, then it violated Section 1681g(a)(3) of the FCRA, which
16
            requires it to disclose the names of all persons who procured a consumer report for any
17

18          purpose during the six-month period preceding the date of the request. There is no

19          indication that any of the “soft” inquiries on Plaintiff’s First and Second Experian Reports
20
            corresponded with transmission of this “behavioral” data, even though Experian routinely
21

22

23

24
      52
          See generally Nov. 20, 2014 Experian File One Appendix, Shaw v. Experian, No. 16-56587, Dkt.
25   40-1, at 123-59 of 1185 (C.A.9 Sept. 1, 2017) (“2014 File One Appendix”).
       53
26
          See, e.g., 2014 File One Appendix, at 140 of 1185.
       54
          See, e.g., id. at 140.
       55
27        See, e.g., id.
       56
          See id. at 139 of 1185.
28     57
          See id. at 129 of 1185.
     SECOND AMENDED COMPLAINT FOR DAMAGESJURY TRIAL DEMANDED - 23
            Case 2:19-cv-00020-JCM-VCF Document 47 Filed 07/23/19 Page 24 of 31



 1            advertises that its behavioral products are both comprehensive in scope and contain up-to-
 2
              date information.
 3
     48.      Because Plaintiff’s Section 1681g disclosures were properly requested, Experian was
 4
              obligated to provide all of the disclosures to him. 58 Plaintiff did not need to separately
 5

 6            request his Section 1681g(a)(1), 12681g(a)(2), 1681g(a)(3), 1681g(a)(4), 1681g(a)(5), or

 7            1681g(a)(6) disclosures.
 8
     49.      Experian’s failure to disclose the name of the entity which obtained this information would
 9
              also alternatively violate NRS 598C.130, which provides that Experian must disclose the
10
              name of any third party to whom it had transferred information regarding him.
11

12   50.      Experian’s violations of Section 1681g(a)(3) and NRS 598C.130 totally deprived Plaintiff

13            of any ability to understand and appreciate the types of persons who had obtained him
14
              private credit information.
15
      Experian Failed to Adequately Disclose the Source of Its Names and Addresses, in Violation
16                                     of Section 1681g(a)(2).
17
     51.      Section 1681g(a)(2) requires a CRA to disclose the sources information in the CRA’s file,
18
              with certain exceptions not relevant here. Information about the sources of information
19
              better enables the consumer to determine which furnisher is responsible for any inaccurate
20

21            or fraudulent reporting, and to follow up with that person directly if desired. Because

22            Plaintiff’s Section 1681g disclosures were properly requested, Experian was obligated to
23
              provide all of the disclosures to him. 59 Plaintiff did not need to separately request his
24

25

26

27
      58
           See 15 U.S.C. 1681j(a)(1); 1681g.
28    59
           See id. at §§ 1681j(a)(1); 1681g.
     SECOND AMENDED COMPLAINT FOR DAMAGESJURY TRIAL DEMANDED - 24
           Case 2:19-cv-00020-JCM-VCF Document 47 Filed 07/23/19 Page 25 of 31



 1          Section 1681g(a)(1), 12681g(a)(2), 1681g(a)(3), 1681g(a)(4), 1681g(a)(5), or 1681g(a)(6)
 2
            disclosures.
 3
     52.    While the First Experian Report contained address information for Plaintiff, it did not
 4
            identify those sources in plain English. Instead, Experian identified the sources through
 5

 6          cryptic, numeric codes, which deprived Plaintiff of any ability to determine its accuracy.

 7   53.    Experian told Plaintiff that “we store address information as it is sent to us by your credit
 8
            grantors or from information contained in public records.” However, Experian did not
 9
            specify in plain English which specific source of information it had used to obtain the
10
            address information Plaintiff had disputed except through their unrecognizable numeric
11

12          codes, thus frustrating Plaintiff’s ability to actually contact these sources to dispute the

13          information. For example, in the First Experian Report, Experian listed four separate
14
            specific address codes, but only one of these codes – 0213485368 – was associated with a
15
            particular furnisher, with the remaining codes completely absent from the document.
16
     54.    For Experian’s list of names, Experian provided no explanation of what source
17

18          corresponded to its “name identification number[s]” at all.

19   55.    Experian’s confusing disclosures confounded Plaintiff’s ability to actually follow up with
20
            the sources of information to dispute inaccurate information. In so doing, Experian
21
            violated Section 1681g(a)(2), which required Experian to disclose the “source” of
22
            information for the disputed addresses in a manner which was not confusing to an average
23

24          consumer like Plaintiff.

25   56.    Name and address information can impact a consumer’s creditworthiness. Experian’s own
26
            list of score factor codes in its 2014 File One Appendix indicates that numerous credit
27

28
     SECOND AMENDED COMPLAINT FOR DAMAGESJURY TRIAL DEMANDED - 25
           Case 2:19-cv-00020-JCM-VCF Document 47 Filed 07/23/19 Page 26 of 31



 1           scoring products include address information as potential “risk factors.” 60 Moreover, it is
 2
             axiomatic that addresses can serve as a factor in determining risk premiums for insurance 61
 3
             or eligibility for employment. 62
 4
     57.     The statutory language of Section 1681g(a)(2) unequivocally requires disclosure of the
 5

 6           source of information, which Experian must make to a consumer clearly and accurately.

 7           Experian knows that it must produce its disclosures in a manner which is understandable
 8
             to consumers. In Shaw v. Experian, the Ninth Circuit adopted Experian’s argument that it
 9
             did not have to disclose the “bits and bytes” of data in its internal systems. 63 Experian’s
10
             use of generic identification numbers confounds its own stated positions, as well as the
11

12           Ninth Circuit’s controlling opinion in Shaw. Consequently, Experian violated Section

13           1681g(a)(2).
14
           Experian’s Violations of Section 1681g(a)(1), 1681g(a)(2), and NRS 598C Were both
15                                        Negligent and Willful.

16   58.     Experian’s misrepresentations, omissions, and violations of Sections 1681g(a)(1),
17
             1618g(a)(2), and alternatively Section 1681g(a)(3) and NRS 598C.130, had the tendency
18

19

20
      60
21        See, e.g., Nov. 20, 2014 Experian File One Appendix, Shaw v. Experian, No. 16-56587, Dkt. 40-
     1, at 129, 139-40, 142-43, 146 of 1185 (C.A.9 Sept. 1, 2017) (“2014 File One Appendix”); Reynolds,
22   435 F.3d at 1094 (noting that a response from a consumer reporting agency indicating that it did
23
     not have enough information to generate a credit score could qualify as a consumer report).
       61
              See,     e.g.,    DMV.org,        Car      Insurance      Rates     101,     available     at
24   https://www.dmv.org/insurance/auto-insurance-rates-101.php (last visited Mar. 5, 2019).
       62
          See, e.g., U.S. Const. Art. II, Section 1, Clause 6 (noting that the President must be a natural-
25   born citizen); see also City of Boston, Residency Requirements for City Workers, available at
26
     https://www.boston.gov/departments/human-resources/residency-requirements-city-workers (last
     visited Mar. 5, 2019) (“Anyone can apply to work for the City, but you must be a resident by your
27   first day of work. The City passed an ordinance in 1994 that states all workers have to show proof
     of their residency each year.”).
28     63
          See Shaw, 891 F.3d at 758-60.
     SECOND AMENDED COMPLAINT FOR DAMAGESJURY TRIAL DEMANDED - 26
           Case 2:19-cv-00020-JCM-VCF Document 47 Filed 07/23/19 Page 27 of 31



 1          to confuse average consumers like Plaintiff. Experian’s reporting of these fundamentally
 2
            inconsistent and confusing reporting was willful for the following reasons.
 3
     59.    First, the plain language of Section 1681g(a)(1), 1681g(a)(2), and 1681g(a)(3) are explicit
 4
            – as Experian has argued itself elsewhere. 64 For Section 1681g(a)(1), the Ninth Circuit
 5

 6          has been no less explicit, clearly specifying in Shaw that all information that might be on a

 7          “consumer report” must be disclosed in a clear and accurate manner. Congress has defined
 8
            a “consumer report” as Section 1681j and 1681i(a)(6)(B)(ii) disclosures. Since a consumer
 9
            must receive all Section 1681g disclosures upon request without limitation, and since
10
            Experian’s own disclosure forms do not provide for specific categories of Section 1681g
11

12          information to be requested, Experian was required to make all of these disclosures to

13          Plaintiff, but failed to do so. Its conduct constituted at least a reckless, and consequently
14
            willful, violation of the FCRA.
15
     60.    Second, Experian has full control of the language and presentation of its Section 1681g
16
            disclosures, and knows what credit information it provides to others. By failing to disclose
17

18          the sources of information in its file, or providing misleading information to consumers

19          regarding when their credit would be accessed and what third parties would have to
20
            demonstrate in order to access the same, Experian willfully violated the FCRA.
21
     61.    Third, Experian knows the content of its disclosures, as well as the content it stores on
22
            consumers. As explained above, Experian has represented to the Ninth Circuit that it
23

24

25

26    64
         See Foskaris, ECF No. 39, at 4 (D. Nev. Nov. 22, 2017) (arguing, in connection with Sections
27   1681g(a)(1) and 1681g(a)(3) that “Section 1681g explicitly delineates the specific information that
     must be provided when Consumer Disclosures are required by the FCRA or requested by
28   consumers.”) (emphasis added).
     SECOND AMENDED COMPLAINT FOR DAMAGESJURY TRIAL DEMANDED - 27
           Case 2:19-cv-00020-JCM-VCF Document 47 Filed 07/23/19 Page 28 of 31



 1          maintains the ConsumerView database, but does disclose the specific information that
 2
            database contains.   Moreover, Clarity Services, an Experian company, discloses the
 3
            purposes for which credit was accessed, but Experian does not – even though Experian
 4
            plainly stores such information. Because Experian willfully withheld information from
 5

 6          Plaintiff which it was obligated to disclose, Experian willfully violated the FCRA.

 7   62.    Fourth, Experian knows which entities accessed the information in its files, and in fact is
 8
            under a Section 1681e(a) statutory obligation to ensure that consumer reports are only
 9
            accessed for permissible purposes. By failing to disclose these third parties, such as
10
            Alteryx, Experian willfully violated the FCRA.
11

12   63.    Accordingly, Plaintiff is eligible for statutory and punitive damages, as well as an award

13          of attorney’s fees and costs. See 15 U.S.C. § 1681n; NRS 598C.190.
14
     64.    Further, because all information in a consumer disclosure can also be information on a
15
            consumer report as explained above, Experian’s failure to disclose all of the information
16
            to Plaintiff in a clear and accurate manner compromised its affirmative obligation to
17

18          implement reasonable procedures designed to ensure the maximum accuracy of the

19          consumer reports related to Plaintiff which it prepared, in violation of Section 1681e(b).
20
            Maximum accuracy is best assured by providing all of the information to Plaintiff so that
21
            he could review and, if found to be inaccurate, dispute the same. Experian’s disclosure
22
            failures meant that any information held in secret would be more likely to remain
23

24          inaccurate because Plaintiff would not have an opportunity to review and dispute it.

25   65.    Even if Experian’s conduct as described above did not constitute a reckless disregard of
26
            the law, its conduct in all respects was negligent. Plaintiff has suffered actual damage to
27
            his creditworthiness, because Experian’s defective disclosures did not provide him with a
28
     SECOND AMENDED COMPLAINT FOR DAMAGESJURY TRIAL DEMANDED - 28
           Case 2:19-cv-00020-JCM-VCF Document 47 Filed 07/23/19 Page 29 of 31



 1           reasonable opportunity to fix his credit reporting issues. Such damage includes but is not
 2
             limited to a June 23, 2018, denial of a credit card from Chase, in which Plaintiff was
 3
             informed that Experian had been the source of its reporting; it also includes diminishment
 4
             of his credit scores based on Experian’s own credit-scoring factors, as described above. In
 5

 6           fact, a February 18, 2019 Experian credit report showed sixteen hard inquiries of his

 7           Experian file from February 20, 2017 through June 22, 2018.
 8
                               FIRST CAUSE OF ACTION
 9                   VIOLATION OF THE FAIR CREDIT REPORTING ACT
                                   ALL DEFENDANTS
10
          66. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though
11

12           fully stated herein.

13        67. The foregoing acts and omissions related to Defendants constitute numerous and multiple
14
             willful, reckless or negligent violations of the FCRA, including but not limited to each and
15
             every one of the above-cited provisions of the FCRA, 15 U.S.C. § 1681.
16
          68. As a result of each and every willful violation of the FCRA, Plaintiff is entitled to actual
17

18           damages as the Court may allow pursuant to 15 U.S.C. § 1681n(a)(1); statutory damages

19           pursuant to 15 U.S.C. § 1681n(a)(1); punitive damages as the Court may allow pursuant to
20
             15 U.S.C. § 1681n(a)(2); and reasonable attorney’s fees and costs pursuant to 15 U.S.C. §
21
             1681n(a)(3) from Defendants.
22
          69. As a result of each and every negligent noncompliance of the FCRA, Plaintiff is entitled to
23

24           actual damages as the Court may allow pursuant to 15 U.S.C. § 1681o(a)(1); and reasonable

25           attorney’s fees and costs pursuant to 15 U.S.C. § 1681o(a)(2) from Defendants.
26
     //
27
     //
28
     SECOND AMENDED COMPLAINT FOR DAMAGESJURY TRIAL DEMANDED - 29
           Case 2:19-cv-00020-JCM-VCF Document 47 Filed 07/23/19 Page 30 of 31



 1                                    SECOND CAUSE OF ACTION
                                       VIOLATION OF NRS 598C
 2
                                          EXPERIAN ONLY
 3
     70.    Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though
 4
            fully stated herein.
 5

 6   71.    The foregoing acts and omissions related to Experian constitute numerous and multiple

 7          negligent, willful, or reckless violations of NRS 598C, including but not limited to each
 8
            and every one of the above-cited provisions of NRS 598C.
 9
     72.    As a result of each and every willful violation of NRS 598C, Plaintiff is entitled to actual
10
            damages as the Court may allow pursuant to NRS 598C.190(1) and 598C.200(1); punitive
11

12          damages as this Court may allow, pursuant to NRS 598C.190(2); and reasonable attorney’s

13          fees and costs pursuant to NRS 598C.190(3) and 598C.200(2).
14
                                         PRAYER FOR RELIEF
15          Plaintiff respectfully requests the Court grant Plaintiff the following relief against
16
     Defendants:
17
                                 FIRST CAUSE OF ACTION
18                      VIOLATION OF THE FAIR CREDIT REPORTING ACT
19
                                15 U.S.C. § 1681 ET SEQ. (FCRA)

20          •   an award of actual damages pursuant to 15 U.S.C. § 1681n(a)(1);
21
            •   an award of statutory damages pursuant to 15 U.S.C. § 1681n(a)(1);
22
            •   an award of punitive damages as the Court may allow pursuant to 15 U.S.C. §
23
                1681n(a)(2);
24

25          •   an award of costs of litigation and reasonable attorney’s fees, pursuant to 15 U.S.C. §

26              1681n(a)(3), and 15 U.S.C. § 1681(o)(a)(1) against Defendant for each incident of
27
                negligent noncompliance of the FCRA; and
28
     SECOND AMENDED COMPLAINT FOR DAMAGESJURY TRIAL DEMANDED - 30
          Case 2:19-cv-00020-JCM-VCF Document 47 Filed 07/23/19 Page 31 of 31



 1          •   any other relief the Court may deem just and proper.
 2
                                       SECOND CAUSE OF ACTION
 3                                      VIOLATION OF NRS 598C
                                           EXPERIAN ONLY
 4

 5
            •   an award of actual damages pursuant to NRS 598C190(1) and 598C.200(1);

 6          •   an award of punitive damages pursuant to NRS 598C.190(2);
 7
            •   an award of costs of litigation and reasonable attorney’s fees, pursuant to NRS
 8
                598C.190(3) and 598C.200(2); and
 9
            •   any other relief the Court may deem just and proper.
10

11                                               TRIAL BY JURY

12
             Pursuant to the seventh amendment to the Constitution of the United States of America,

13   Plaintiff is entitled to, and demands, a trial by jury.
14   Dated: July 23, 2019
15
                                                               Respectfully submitted,

16                                                             /s/ Miles N. Clark
                                                               Matthew I. Knepper, Esq.
17                                                             Miles N. Clark, Esq.
18
                                                               KNEPPER & CLARK LLC
                                                               5510 So. Fort Apache Rd, Suite 30
19                                                             Las Vegas, NV 89148
20                                                             David H. Krieger, Esq.
21
                                                               HAINES & KRIEGER, LLC
                                                               8985 S. Eastern Ave., Suite 350
22                                                             Las Vegas, NV 89123
23                                                             Attorneys for Plaintiff
24

25

26

27

28
     SECOND AMENDED COMPLAINT FOR DAMAGESJURY TRIAL DEMANDED - 31
